DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application filed on 09/17/2019.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in an interview and then was given and confirmed by an email from Attorney of record Mr. Do Te Kim (Reg. No. 46,231) on 09/10/2021.
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Claims Amendments:
AMENDMENTS TO THE CLAIMS

What is claimed is:
1.	(Currently Amended) A method comprising:
responsive to a query for members in a plurality of groups,
generating a group contexts dictionary, the group contexts dictionary including a plurality of group context objects, each group context object associated with a group within a domain;
generating a job stack, the job stack including one or more group context hashset keys, wherein a group context hashset key identifies a group context object;
retrieving one or more group context hashset keys from the job stack;
for each retrieved group context hashset key from the job stack, traversing a group associated with a group context object identified by a group context hashset key to determine membership information of the group;
generating a list of unique members by removing duplicate entries in the membership information; and
causing generation of a response to the query for members in the plurality of groups, the response including the list of unique members; and
responsive to a subsequent query for members in the plurality of groups, the query including a continuation token, wherein the continuation token includes information for restoring a state of the traversals of the groups,
restoring the group contexts dictionary and the job stack from a cache based on the continuation token; and
resuming the traversals of the groups based on the restored group contexts dictionary and the job stack to determine membership information of the groups.
2.	(Original) The method of claim 1, wherein the list of unique members is paginated group membership information, the method further comprising:
generating a list of members returned, wherein the list includes the members in the plurality of groups returned in response to one or more previous queries;
saving the group contexts dictionary, the job stack, and the list of members returned to a cache;
generating a continuation token, the continuation token including information for restoring a state of the traversals of the groups; and
including the continuation token with the response to the query for members in the plurality of groups such that the continuation token is included in a subsequent query for additional members in the plurality of groups.
3.	(Canceled) 
4.	(Original) The method of claim 1, wherein traversing a group yields a nested group, the method further comprising:

including the nested group in the group contexts dictionary; and
pushing a group context hashset key identifying a group context object associated with the nested group onto the job stack.
5.	(Original) The method of claim 1, wherein the retrieved group context hashset keys includes a first group context hashset key identifying a first group context object associated with a first group and a second group context hashset key identifying a second group context object associated with a second group, the method further comprising traversing the first group by issuing a first query to a directory provider for members of the first group, and traversing the second group by issuing a second query to the directory provider for members of the second group.
6.	(Original) The method of claim 5, wherein the first query and the second query are issued in parallel.
7.	(Original) The method of claim 1, wherein traversing a group includes issuing a query to a directory provider for members of the group, wherein the query specifies a take value.
8.	(Original) The method of claim 1, wherein generating a list of unique members includes comparing the membership information with a list of members returned, identifying matching entries in the membership information, and removing the identified matching entries from the membership information.

10.	(Original) The method of claim 1, further comprising, responsive to a determination that a group traversal returns no result, marking the group context object associated with the group as being not found, and discarding the group context object.
11.	(Original) The method of claim 1, further comprising, responsive to a determination that a group traversal returns at least a requested take value number of members, marking the group context object associated with the group as being in progress, and updating a skip value associated with the group context object, wherein the skip value indicates a number of members in the group to skip for subsequent queries for members in the plurality of groups.
12.	(Original) The method of claim 1, further comprising:
identifying a plurality of domains; and
traversing the plurality of groups within each of the plurality of domains to determine membership information of the plurality of groups for each of the plurality of domains.
13.	(Currently Amended) A non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process comprising:

generating a group contexts dictionary, the group contexts dictionary including a plurality of group context objects, each group context object associated with a group within a domain;
generating a job stack, the job stack including one or more group context hashset keys, wherein a group context hashset key identifies a group context object;
retrieving one or more group context hashset keys from the job stack;
for each retrieved group context hashset key from the job stack, traversing a group associated with a group context object identified by a group context hashset key to determine membership information of the group;
generating a list of unique members by removing duplicate entries in the membership information; and
causing generation of a response to the query for members in the plurality of groups, the response including the list of unique members; and
responsive to a subsequent query for members in the plurality of groups, the query including a continuation token, wherein the continuation token includes information for restoring a state of the traversals of the groups,
restoring the group contexts dictionary and the job stack from a cache based on the continuation token; and
resuming the traversals of the groups based on the restored group contexts dictionary and the job stack to determine membership information of the groups.
14.	(Original) The non-transitory machine-readable medium of claim 13, wherein the list of unique members is paginated group membership information, the process further comprising:
generating a list of members returned, wherein the list includes the members in the plurality of groups returned in response to one or more previous queries;
saving the group contexts dictionary, the job stack, and the list of members returned to a cache;
generating a continuation token, the continuation token including information for restoring a state of the traversals of the groups; and
including the continuation token with the response to the query for members in the plurality of groups such that the continuation token is included in a subsequent query for additional members in the plurality of groups.
15.	(Canceled) 
16.	(Original) The non-transitory machine-readable medium of claim 13, wherein traversing a group yields a nested group, the process further comprising:
responsive to a determination that the nested group is not in the group contexts dictionary,
including the nested group in the group contexts dictionary; and

17.	(Currently Amended) A system comprising:
a memory; and
one or more processors in communication with the memory and configured to, responsive to a query for members in a plurality of groups,
generate a group contexts dictionary, the group contexts dictionary including a plurality of group context objects, each group context object associated with a group within a domain;
generate a job stack, the job stack including one or more group context hashset keys, wherein a group context hashset key identifies a group context object;
retrieve one or more group context hashset keys from the job stack;
for each retrieved group context hashset key from the job stack, traverse a group associated with a group context object identified by a group context hashset key to determine membership information of the group;
generate a list of unique members by removing duplicate entries in the membership information; and
cause generation of a response to the query for members in the plurality of groups, the response including the list of unique members; and
responsive to a subsequent query for members in the plurality of groups, the query including a continuation token, wherein the continuation token includes information for restoring a state of the traversals of the groups,
restore the group contexts dictionary and the job stack from a cache based on the continuation token; and
resume the traversals of the groups based on the restored group contexts dictionary and the job stack to determine membership information of the groups.
18.	(Original) The system of claim 17, wherein the list of unique members is paginated group membership information, the one or more processors in communication with the memory further configured to:
generate a list of members returned, wherein the list includes the members in the plurality of groups returned in response to one or more previous queries;
save the group contexts dictionary, the job stack, and the list of members returned to a cache;
generate a continuation token, the continuation token including information for restoring a state of the traversals of the groups; and
include the continuation token with the response to the query for members in the plurality of groups such that the continuation token is included in a subsequent query for additional members in the plurality of groups.
19.	(Canceled) 

responsive to a determination that the nested group is not in the group contexts dictionary,
include the nested group in the group contexts dictionary; and
push a group context hashset key identifying a group context object associated with the nested group onto the job stack.

Reasons for Allowance
Above claims 1-2, 4-14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
Moser et al. (US 2011/0264781 A1), hereinafter Moser.
Deprey et al. (US 9514199  B1), hereinafter Deprey.
Gosse et al. (US 7,440,964 B2), hereinafter Gosse.


However, none of the above prior arts, individually or in combination, disclose that after generating a group contexts dictionary, that includes a plurality of group context objects, wherein each group context object associated with a group within a domain; and generating a job stack, the job stack including one or more group context hashset keys, wherein a group context hashset key identifies a group context object; then in response to a subsequent query for members in the plurality of groups, the query including a continuation token, wherein the continuation token includes information for restoring a state of the traversals of the groups, the system restores the group contexts dictionary and the job stack from cache based on the continuation token;  
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
09/10/2021
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162        


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162